As filed with the Securities and Exchange Commission on September 28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22997 Oaktree Funds (Exact name of registrant as specified in charter) 333 South Grand Avenue, 28th Floor Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) John Sweeney Oaktree Funds 333 South Grand Avenue, 28th Floor Los Angeles, CA 90071 (Name and address of agent for service) (855) 625-3863 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2015 Date of reporting period:July 31, 2015 Item 1. Schedule of Investments OAKTREE HIGH YIELD BOND FUND Schedule of Investments July31, 2015 (Unaudited) Rate Maturity Principal¹ Value$ Corporate Bonds – 95.8% Aerospace & Defense – 1.5% Bombardier Inc 6.00% 2 10/15/22 Huntington Ingalls Industries Inc 5.00% 2 12/15/21 TA Manufacturing Ltd 3.63% 2 04/15/23 € 100,000 Auto Components – 2.5% Goodyear Tire & Rubber Co 7.00% 05/15/22 Grupo Antolin BV 4.75% 04/01/21 € 100,000 Pittsburgh Glass Works LLC 8.00% 2 11/15/18 Schaeffler Holding Finance BV (PIK 6.50%) 5.75% 11/15/21 € 120,000 ZF North America Capital Inc 4.50% 2 04/29/22 Building Products – 1.5% Building Materials Corp of America 6.75% 2 05/01/21 Kerneos Corporate SAS 5.75% 03/01/21 € 100,000 Summit Materials LLC 6.13% 2 07/15/23 Capital Markets – 0.4% Neuberger Berman Group LLC 5.88% 2 03/15/22 Chemicals – 3.4% Chemours Co 6.13% 2 05/15/23 € 120,000 Axalta Coating Systems Inc 5.75% 02/01/21 € 100,000 Evolution Escrow Issuer LLC 7.50% 2 03/15/22 Ineos Finance PLC 4.00% 2 05/01/23 € 130,000 Plastipak Holdings Inc 6.50% 2 10/01/21 PSPC Escrow Corp 6.00% 2 02/01/23 € 100,000 SPCM SA 2.88% 2 06/15/23 € 100,000 Commercial Services & Supplies – 6.8% AA Bond Co Ltd 5.50% 2 07/31/22 £ 100,000 ACCO Brands Corp 6.75% 04/30/20 ADT Corp 6.25% 10/15/21 Carlson Wagonlit BV 7.50% 06/15/19 € 165,000 Clean Harbors Inc 5.25% 08/01/20 Covanta Holding Corp 6.38% 10/01/22 Iron Mountain PLC 6.13% 09/15/22 £ 100,000 RR Donnelley & Sons Co 7.00% 02/15/22 Techem Energy Metering Service GmbH & Co 7.88% 10/01/20 € 100,000 TMS International Corp 7.63% 2 10/15/21 Trionista TopCo GmbH 6.88% 04/30/21 € 100,000 West Corp 5.38% 07/15/22 Communications Equipment – 1.3% CommScope Holding Co Inc (PIK 7.38%) 6.63% 2 06/01/20 ViaSat Inc 6.88% 06/15/20 Construction & Engineering – 0.9% AECOM 5.75% 2 10/15/22 Novafives SAS 4.50% 06/30/21 € 100,000 Construction Materials – 0.8% American Builders & Contractors Supply Co Inc 5.63% 2 04/15/21 Consumer Finance – 0.6% Ally Financial Inc 4.13% 02/13/22 Ally Financial Inc 4.63% 05/19/22 Navient Corp 5.00% 10/26/20 Containers & Packaging – 3.9% Ardagh Packaging Finance PLC 4.25% 01/15/22 € 100,000 Berry Plastics Corp 5.50% 05/15/22 Cascades Inc 5.50% 2 07/15/22 Cascades Inc 5.75% 2 07/15/23 Kloeckner Pentaplast of America Inc 7.13% 2 11/01/20 € 100,000 Owens-Brockway Glass Container Inc 5.00% 2 01/15/22 Sealed Air Corp 4.50% 2 09/15/23 € 100,000 SIG Combibloc Holdings SCA 7.75% 2 02/15/23 € 100,000 Silgan Holdings Inc 5.50% 02/01/22 Diversified Telecommunication Services – 4.3% Altice Financing SA 6.63% 2 02/15/23 CenturyLink Inc 5.80% 03/15/22 Frontier Communications Corp 7.63% 04/15/24 Intelsat Jackson Holdings SA 7.25% 10/15/20 Intelsat Jackson Holdings SA 7.50% 04/01/21 Level 3 Financing Inc 5.13% 2 05/01/23 Telecom Italia SpA 3.25% 01/16/23 € 110,000 Ziggo Bond Finance BV 4.63% 2 01/15/25 € 100,000 1,105,176 Electric Utilities – 0.8% Enel SpA 6.50% 3 01/10/74 € 100,000 Talen Energy Supply LLC 4.63% 07/15/19 Electronic Equipment, Instruments & Components – 0.9% Belden Inc 5.50% 04/15/23 € 100,000 Sanmina Corp 4.38% 2 06/01/19 Energy Equipment & Services – 0.7% Forum Energy Technologies Inc 6.25% 10/01/21 Precision Drilling Corp 6.50% 12/15/21 Food & Staples Retailing – 0.7% Ingles Markets Inc 5.75% 06/15/23 Rite Aid Corp 6.13% 2 04/01/23 Food Products – 4.1% Darling Global Finance BV 4.75% 2 05/30/22 € 120,000 EWOS Holding AS 6.75% 11/01/20 € 100,000 HJ Heinz Co 4.88% 2 02/15/25 JBS LLC 8.25% 2 02/01/20 Pilgrims Pride Corp 5.75% 2 03/15/25 Pinnacle Foods Finance LLC 4.88% 05/01/21 Post Holdings Inc 6.75% 2 12/01/21 R&R Ice Cream PLC (PIK 10.00%) 9.25% 05/15/18 € 100,000 R&R Ice Cream PLC 5.50% 05/15/20 £ 100,000 1,037,737 Gas Utilities – 1.3% AmeriGas Finance Corp 6.25% 08/20/19 AmeriGas Finance Corp 7.00% 05/20/22 Suburban Propane Partners LP 5.75% 03/01/25 Health Care Equipment & Supplies – 2.1% Auris Luxembourg II SA 8.00% 2 01/15/23 € 100,000 ConvaTec Finance International SA (PIK 9.00%) 8.25% 2 01/15/19 Hologic Inc 5.25% 2 07/15/22 VWR Funding Inc 4.63% 2 04/15/22 € 125,000 Health Care Providers & Services – 6.5% Acadia Healthcare Co Inc 5.13% 07/01/22 Amsurg Corp 5.63% 07/15/22 Cerba European Lab SAS 7.00% 02/01/20 € 100,000 DaVita HealthCare Partners Inc 5.00% 05/01/25 Envision Healthcare Corp 5.13% 2 07/01/22 ExamWorks Group Inc 5.63% 04/15/23 HCA Holdings Inc 6.25% 02/15/21 HomeVi SAS 6.88% 08/15/21 € 100,000 LifePoint Health Inc 5.50% 12/01/21 Medi-Partenaires SAS 7.00% 05/15/20 € 100,000 Tenet Healthcare Corp 4.75% 06/01/20 Tenet Healthcare Corp 6.75% 2 06/15/23 Health Care Technology – 0.6% IMS Health Inc 4.13% 2 04/01/23 € 145,000 Hotels, Restaurants & Leisure – 3.9% Center Parcs UK Group Ltd 7.00% 2 08/28/20 £ 100,000 Churchill Downs Inc 5.38% 12/15/21 MGM Resorts International 5.25% 03/31/20 New Red Finance Inc 4.63% 2 01/15/22 PortAventura Entertainment Barcelona BV 7.25% 12/01/20 € 100,000 Scientific Games International Inc 6.63% 05/15/21 Scientific Games International Inc 7.00% 2 01/01/22 Six Flags Entertainment Corp 5.25% 2 01/15/21 Household Durables – 1.2% Apex Tool Group LLC 7.00% 2 02/01/21 Tempur Sealy International Inc 6.88% 12/15/20 Household Products – 0.9% Energizer Holdings Inc 5.50% 2 06/15/25 Spectrum Brands Inc 5.75% 2 07/15/25 Independent Power & Renewable Electricity Producers – 2.3% Calpine Corp 5.38% 01/15/23 Calpine Corp 5.50% 02/01/24 Dynegy Inc 6.75% 2 11/01/19 Dynegy Inc 7.63% 2 11/01/24 NRG Energy Inc 7.88% 05/15/21 Insurance – 0.5% HUB International Ltd 7.88% 2 10/01/21 IT Services – 1.5% Cardtronics Inc 5.13% 08/01/22 First Data Corp 8.25% 2 01/15/21 Life Sciences Tools & Services – 0.4% Ephios Bondco PLC 6.25% 2 07/01/22 € 100,000 Machinery – 1.1% BlueLine Rental Finance Corp 7.00% 2 02/01/19 Milacron LLC 7.75% 2 02/15/21 Marine – 0.4% CMA CGM SA 7.75% 2 01/15/21 € 100,000 Media – 8.3% Arqiva Broadcast Finance PLC 9.50% 03/31/20 £ 100,000 Cablevision Systems Corp 5.88% 09/15/22 CCO Holdings LLC 6.50% 04/30/21 CCO Holdings LLC 5.13% 2 05/01/23 Cequel Communications Holdings LLC 5.13% 2 12/15/21 DISH DBS Corp 5.88% 07/15/22 Numericable Group SA 5.63% 05/15/24 € 225,000 Telenet Finance SCA 6.25% 08/15/22 € 110,000 Time Inc 5.75% 2 04/15/22 Unitymedia Hessen GmbH & Co 5.13% 01/21/23 € 90,000 Unitymedia Hessen GmbH & Co 5.63% 04/15/23 € 103,500 Univision Communications Inc 6.75% 2 09/15/22 Univision Communications Inc 5.13% 2 05/15/23 Virgin Media Inc 7.00% 04/15/23 £ 125,000 Vougeot Bidco PLC 7.88% 07/15/20 £ 100,000 Metals & Mining – 4.4% ArcelorMittal 6.25% 3 03/01/21 ArcelorMittal 6.13% 06/01/25 Cliffs Natural Resources Inc 8.25% 2 03/31/20 Eldorado Gold Corp 6.13% 2 12/15/20 First Quantum Minerals Ltd 7.25% 2 05/15/22 HudBay Minerals Inc 9.50% 10/01/20 Novelis Inc 8.38% 12/15/17 SunCoke Energy Partners LP 7.38% 2 02/01/20 Multiline Retail – 0.5% Neiman Marcus Group LLC 8.75% 2 10/15/21 Oil, Gas & Consumable Fuels – 6.8% Baytex Energy Corp 5.13% 2 06/01/21 California Resources Corp 5.50% 09/15/21 Carrizo Oil & Gas Inc 6.25% 04/15/23 Chesapeake Energy Corp 6.63% 08/15/20 CITGO Petroleum Corp 6.25% 2 08/15/22 Energy XXI Gulf Coast Inc 11.00% 2 03/15/20 Gulfport Energy Corp 6.63% 2 05/01/23 Laredo Petroleum Inc 5.63% 01/15/22 Linn Energy LLC 6.50% 05/15/19 Linn Energy LLC 6.25% 3 11/01/19 Natural Resource Partners LP 9.13% 10/01/18 Oasis Petroleum Inc 6.88% 03/15/22 Range Resources Corp 4.88% 2 05/15/25 Regency Energy Partners LP 6.50% 07/15/21 Sabine Pass Liquefaction LLC 5.63% 02/01/21 Sabine Pass Liquefaction LLC 5.63% 3 04/15/23 Sabine Pass Liquefaction LLC 5.63% 2 03/01/25 Ultra Petroleum Corp 6.13% 2 10/01/24 Whiting Petroleum Corp 6.25% 04/01/23 Paper & Forest Products – 1.1% Reynolds Group Issuer Inc 6.88% 3 02/15/21 Reynolds Group Issuer Inc 8.25% 3 02/15/21 Personal Products – 1.1% Alphabet Holding Co Inc 7.75% 11/01/17 Prestige Brands Inc 5.38% 2 12/15/21 Pharmaceuticals – 3.4% Endo Finance LLC 5.75% 2 01/15/22 Endo Finance LLC 5.38% 2 01/15/23 Endo Finance LLC 6.00% 2 07/15/23 Mallinckrodt International Finance SA 5.75% 2 08/01/22 Valeant Pharmaceuticals International Inc 7.25% 2 07/15/22 Valeant Pharmaceuticals International Inc 5.50% 2 03/01/23 Valeant Pharmaceuticals International Inc 5.88% 2 05/15/23 Road & Rail – 0.4% Ope KAG Finance Sub Inc 7.88% 2 07/31/23 Software – 0.5% Open Text Corp 5.63% 2 01/15/23 Specialty Retail – 3.1% DBP Holding Corp 7.75% 2 10/15/20 Dufry Finance SCA 4.50% 2 08/01/23 € 100,000 Men's Wearhouse Inc 7.00% 07/01/22 Michaels Stores Inc 5.88% 2 12/15/20 Rent-A-Center Inc 4.75% 05/01/21 Sally Holdings LLC 5.75% 06/01/22 Technology Hardware, Storage & Peripherals – 0.6% NCR Corp 5.88% 12/15/21 Textiles, Apparel & Luxury Goods – 0.2% Wolverine World Wide Inc 6.13% 10/15/20 Trading Companies & Distributors – 1.4% Ashtead Capital Inc 6.50% 2 07/15/22 International Lease Finance Corp 4.63% 04/15/21 Intrepid Aviation Group Holdings LLC 6.88% 2 02/15/19 Transportation Infrastructure – 1.3% Flexi-Van Leasing Inc 7.88% 2 08/15/18 Gategroup Finance SA 6.75% 03/01/19 € 71,429 Moto Finance PLC 6.38% 2 09/01/20 £ 100,000 Wireless Telecommunication Services – 4.9% Altice SA 7.25% 05/15/22 € 100,000 Matterhorn Telecom Holding SA 4.88% 05/01/23 € 100,000 Matterhorn Telecom SA 3.88% 05/01/22 € 100,000 Matterhorn Telecom SA 3.88% 2 05/01/22 € 100,000 Sprint Communications Inc 8.38% 08/15/17 Sprint Corp 7.25% 09/15/21 Sprint Corp 7.63% 02/15/25 T-Mobile Inc 6.25% 04/01/21 Wind Acquisition Finance SA 7.00% 04/23/21 € 165,000 Total Corporate Bonds (Cost $24,724,723) Bank Loans – 1.3% Media – 0.6% Formula One, Senior Secured 2nd Lien Term Loan, Tranche B3 7.75% 3 07/29/22 Metals & Mining – 0.3% Murray Energy Corp, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B2 7.50% 3 04/19/20 Software – 0.4% Evergreen Skills SARL, Secured 2nd Lien Term Loan 9.25% 3 04/28/22 Total Bank Loans (Cost $358,441) Total Investments – 97.1% (Cost $25,083,164) Other Assets in Excess of Liabilities – 2.9% Net Assets – 100.0% 1 Unless otherwise noted, amount is in U.S. Dollars 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional investors.At July 31, 2015, the value of these securities amounted to $11,713,347 or 45.9% of net assets. 3 Variable rate security.Rate disclosed as of July 31, 2015. PIK A payment-in-kind security in which the issuer may make interest or dividend payments in cash or additional securities. These additional securities generally have the same terms as the original holdings. € Euro £ British Pound Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedule of Investments. Forward Currency Exchange Contracts Unrealized Settlement Currency Currency Appreciation Counterparty Date Sold1 Purchased1 (Depreciation) $ Bank of New York Mellon 08/05/15 £888,063 Bank of New York Mellon 08/05/15 €4,946,512 1 Unless otherwise noted, amount is in U.S. Dollars £ British Pound € Euro Country Breakdown % of Net Assets United States 68.2% United Kingdom 6.3% Germany 4.8% Canada 4.2% France 4.0% Luxembourg 2.5% Switzerland 2.4% Italy 1.7% Netherlands 1.2% Spain 0.9% Belgium 0.5% Norway 0.4% Other Assets in Excess of Liabilities 2.9% 100.0% OAKTREE EMERGING MARKETS EQUITY FUND Schedule of Investments July 31, 2015 (Unaudited) Shares Value $ Common Stock – 90.2% Argentina – 0.7% YPF SA - ADR Brazil – 5.4% B2W Cia Digital 20,500 1 BB Seguridade Participacoes SA BRF SA - ADR Petroleo Brasileiro SA - ADR 1 Chile – 0.8% Banco Santander Chile - ADR China – 28.9% Anhui Conch Cement Co Ltd ASM Pacific Technology Ltd China Cinda Asset Management Co Ltd China Construction Bank Corp China Everbright International Ltd China Overseas Land & Investment Ltd China Pacific Insurance Group Co Ltd China Shenhua Energy Co Ltd China Unicom Hong Kong Ltd Galaxy Entertainment Group Ltd GCL-Poly Energy Holdings Ltd 1 Haier Electronics Group Co Ltd Huadian Fuxin Energy Corp Ltd Industrial & Commercial Bank of China Ltd JD.com Inc - ADR 1 Lenovo Group Ltd Luye Pharma Group Ltd 1 Sands China Ltd Tencent Holdings Ltd Tianhe Chemicals Group Ltd Trina Solar Ltd - ADR 1 3,769,623 Hungary – 1.2% OTP Bank PLC India – 7.3% Axis Bank Ltd - GDR ICICI Bank Ltd - ADR Larsen & Toubro Ltd - GDR Reliance Industries Ltd - GDR 2 Indonesia – 1.5% Bank Rakyat Indonesia Persero Tbk PT Indofood CBP Sukses Makmur Tbk PT Mexico – 8.0% America Movil SAB de CV - ADR Cemex SAB de CV - ADR 1 Grupo Financiero Banorte SAB de CV Grupo Mexico SAB de CV Grupo Televisa SAB - ADR 1,045,114 Pakistan – 0.7% United Bank Ltd 97,515 Philippines – 0.8% Universal Robina Corp Qatar – 0.9% Industries Qatar QSC Russia – 6.4% Lukoil OAO - ADR Magnit PJSC -GDR Mobile TeleSystems OJSC - ADR PhosAgro OAO - GDR Yandex NV 1 South Africa – 4.8% AngloGold Ashanti Ltd - ADR 1 Discovery Ltd Naspers Ltd South Korea – 9.8% Hotel Shilla Co Ltd Hyundai Motor Co Samsung Electronics Co Ltd SK Hynix Inc Switzerland – 2.1% Dufry AG 1 Taiwan – 7.8% Delta Electronics Inc Epistar Corp Mega Financial Holding Co Ltd Taiwan Semiconductor Manufacturing Co Ltd - ADR TPK Holding Co Ltd 1 Yuanta Financial Holding Co Ltd Thailand – 1.0% Airports of Thailand PCL - NVDR Turkey – 2.1% Coca-Cola Icecek AS Turkiye Halk Bankasi AS Total Common Stocks (Cost $12,668,575) Preferred Stock – 5.5% Brazil – 5.5% Cia Energetica de Minas Gerais - ADR Itau Unibanco Holding SA - ADR Petroleo Brasileiro SA - ADR 14,712 1 Telefonica Brasil SA - ADR Vale SA - ADR Total Preferred Stocks (Cost $846,718) Total Investments – 95.7% (Cost $13,515,293) Other Assets in Excess of Liabilities – 4.3% Net Assets – 100.0% 1 Non-income producing security 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional investors.At July 31, 2015, the value of these securities amounted to $398,077 or 3.1% of net assets. 3 Illiquid security.At July 31, 2015, the value of these securities amount to $60,318 or 0.5% of net assets. ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non–Voting Depositary Receipt Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedule of Investments. SUMMARY OF FAIR VALUE DISCLOSURE July 31, 2015 (Unaudited) Security Valuation.The Oaktree Funds (the "Funds") have adopted accounting principles generally accepted in the United States of America (“GAAP”).GAAP establishes a hierarchal disclosure framework that prioritizes the inputs used in measuring financial instruments at fair value into three levels based on their market observability.Market price observability is affected by a number of factors, such as the type of instrument and the characteristics specific to the instrument.Financial instruments with readily available quoted prices from an active market or for which fair value can be measured based on actively quoted prices generally will have a higher degree of market price observability and a lesser degree of judgment inherent in measuring fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Funds have access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model derived valuations in which all significant inputs are directly or indirectly observable. Level 3 – Valuations for which one or more significant inputs are unobservable.These inputs reflect the Funds' assessment of the assumptions that market participants use to value the investment based on the best available information. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors.These inputs can be either observable or unobservable.The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that invesment or similar invesments in the market place.The inputs will be considered by the Pricing Committee, along with any other relevant factors in the calculation of an investment's fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an invesment to be reclassified between the various levels within the hierarchy. The Funds account for the transfer of assets into or out of each fair-value hierarchy level as of the beginning of the reporting period. All equity securities traded on a national securities exchange, except those listed on the NASDAQ Global Market®, NASDAQ Global Select Market® and the NASDAQ Capital Market® exchanges (collectively, “NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the security will be valued at the mean between the most recent quoted bid and asked prices. Funds that invest in equity securities that are traded primarily on non-U.S. exchanges or markets use a pricing service to provide fair value pricing data with respect to certain security holdings.The pricing service covers most equity securities traded outside of the United States for which there are more than 180 days of pricing history.The use of the pricing service is designed to capture events after a foreign exchanges closes that may affect the value of certain holdings of certain Funds' securities traded on those foreign exchanges. Foreign equity and debt securities are priced in their local currencies as of the close of their primary exchange or market, or as of the Valuation Time, whichever is earlier.Foreign securities, currencies and other assets denominated in foreign currencies are then translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar, as provided by a pricing service.All assets denominated in foreign currencies will be converted into U.S. dollars using the applicable currency exchange rates as of the close of the New York Stock Exchange. Debt securities are valued in accordance with prices supplied by an approved pricing service.Pricing services may use various valuation methodologies, including but not limited to: a) the mean between the bid and asked prices; b) matrix pricing; c) other analytical pricing models; and d) market transactions and dealer quotations. Restricted securities include securities that have not been registered under the Securities Act of 1933, as amended, and securities that are subject to restrictions on resale. The Funds may invest in restricted securities that are consistent with the Funds' investment objective and investment strategies. In some cases, the issuer of restricted securities has agreed to register such securities for resale, at the issuer's expense either upon demand by the Funds or in connection with another registered offering of the securities. Investments i nrestricted securities are valued utilitzing the Funds' corporate bond valuation policies. Forward currency exchange contracts are valued at the mean between the bid and asked prices.Quotations are available from a pricing service for regularly scheduled settlement dates. The Board of Trustees (the "Board") has delegated certain functions to the Pricing Committee with respect to the valuation of the Funds' holdings.The Pricing Committee is comprised of employees of Oaktree Capital Management, L.P. (the "Adviser").The Board has directed the Pricing Committee to monitor pricing and valuation matters at the direction of the Board.The Committee determines the fair value of holdings for which price quotations are not readily available or are deemed unreliable, or for which an approved valuation method is inappropriate. The following is a summary of the fair valuations according to the inputs used to value the Funds' investments as of July 31, 2015. Category Oaktree High Yield Bond Fund Oaktree Emerging Markets Equity Fund Investments in Securities Level 1 Common Stock $
